DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US2019/0316522 A1) in view of Valva (US2016/0146048 A1).

Regarding to Claim 1, Mason teaches a system for supplying lubricant to a component of a gas turbine engine, the system comprising:
a first fluid circuit comprising a first pump drivably couplable to a fan shaft of the engine for pumping a lubricant from a lubricant tank to the component (Fig. 4, Part 57, Fig. 1, Part 26 is a shaft, Paragraph 64 teaches the function of Part 26, and Paragraph 77 teaches the relations between Part 57 and Part 26.  Fig. 4, Part 30 is a component and Part 53 is a lubricant tank), the first pump having a first port and a second port (Fig. 4), and the first fluid circuit being arranged to allow a flow of the lubricant from the lubricant tank to the component via the first pump and prevent a flow of the lubricant from the component to the lubricant tank (Fig. 4); and
a second fluid circuit comprising a second pump drivably couplable to the fan shaft for pumping the lubricant from the component to the lubricant tank (Fig. 4, Part 80, Fig. 1, Part 26 is a shaft and Part 23 is a fan, Paragraph 64 teaches the function of Part 26, and Paragraph 70 teaches the relations between Part 80 and Part 23), the second pump having a first port and second port (Fig. 4), and the second fluid circuit being arranged to allow a flow of the lubricant from the component to the lubricant tank via the second pump and prevent a flow of the lubricant from the lubricant tank to the component (Fig. 4).

Mason fails to explicitly disclose, but Valva teaches a system comprising:
wherein the first pump receives the lubricant from the lubricant tank through its first port and discharges the lubricant to the component through its second port when the fan shaft rotates in a forward direction, and wherein the first pump receives the lubricant from the lubricant tank through its second port and discharges the lubricant to the component through its first port when the fan shaft rotates in a reverse direction opposite to the forward direction; and
wherein the second pump receives the lubricant from the component through its first port and discharges the lubricant to the lubricant tank through its second port when the fan shaft rotates in the forward direction, and wherein the second pump receives the lubricant from the component through its second port and discharges the lubricant to the lubricant tank through its first port when the fan shaft rotates in the reverse direction [Valva teaches a lubricating system of a turbine engine comprises a pump with a first port and a second port (Valva, Fig. 4, Part 202, Part 204, Part 206).  Valva further teaches a mechanism to allow the lubricant to be delivered to a gear system when the shaft is rotated in one direction and in a second direction which is opposite to the first direction (Valva, Fig. 4, Fig. 6, Paragraph 28, Paragraph 29) to protect the component from damage (Valva, Paragraphs 3-10).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mason to incorporate the teachings of Valva to add a mechanism on the pump to allow the lubricant to be delivered to a gear system in certain conditions in order to protect the component from damage (Valva, Paragraphs 3-10).

Regarding to Claim 2, Mason in view of Valva teaches the modified system, wherein the first fluid circuit comprises:
a first non-return valve disposed in fluid communication between the second port of the first pump and the component (Valva, Fig. 4, Part 316), wherein the first non-return valve allows unidirectional flow from the second port of the first pump to the component (Valva, Fig. 4, applying the teachings to Mason);
a second non-return valve disposed in fluid communication between the first port of the first pump and the component (Valva, Fig. 6, Part 310), wherein the second non-return valve allows unidirectional flow from the first port of the first pump to the component (Valva, Fig. 6, applying the teachings to Mason);
a third non-return valve disposed in fluid communication between the lubricant tank and the first port of the first pump (Valva, Fig. 4, Part 304), wherein the third non-return valve allows unidirectional flow from the lubricant tank to the first port of the first pump (Valva, Fig. 4, applying the teachings to Mason); and
a fourth non-return valve disposed in fluid communication between the lubricant tank and the second port of the first pump (Valva, Fig. 6, Part 322), wherein the fourth non-return valve allows unidirectional flow from the lubricant tank to the second port of the first pump (Valva, Fig. 6, applying the teachings to Mason).

Regarding to Claim 8, Mason in view of Valva teaches the modified system, wherein the second fluid circuit comprises:
a first non-return valve disposed in fluid communication between the second port of the second pump and the lubricant tank (Valva, Fig. 4, Part 316), wherein the first non-return valve of the second fluid circuit allows unidirectional flow from the second port of the second pump to the lubricant tank (Valva, Fig. 4, applying the teachings to Mason);
a second non-return valve disposed in fluid communication between the first port of the second pump and the lubricant tank (Valva, Fig. 6, Part 310), wherein the second non-return valve of the second fluid circuit allows unidirectional flow from the first port of the second pump to the lubricant tank (Valva, Fig. 6, applying the teachings to Mason);
a third non-return valve disposed in fluid communication between the component and the first port of the second pump (Valva, Fig. 4, Part 304), wherein the third non-return valve of the second fluid circuit allows unidirectional flow from the component to the first port of the second pump (Valva, Fig. 4, applying the teachings to Mason); and
a fourth non-return valve disposed in fluid communication between the component and the second port of the second pump (Valva, Fig. 6, Part 322), wherein the fourth non-return valve of the second fluid circuit allows unidirectional flow from the component to the second port of the second pump (Valva, Fig. 6, applying the teachings to Mason).

Regarding to Claim 12, Mason in view of Valva teaches the modified system, wherein each of the first pump and the second pump is a bi-directional pump (Valva, Fig. 2, Part 200, Fig. 2, Fig. 3, Fig. 4, Fig. 6).

Regarding to Claim 13, Mason in view of Valva teaches the modified system, wherein each of the first pump and the second pump is a gear pump (Valva, Fig. 2, Part 202, Paragraph 23).

Regarding to Claim 14, Mason teaches a gas turbine engine for an aircraft, the gas turbine engine comprising:
a fan shaft rotatable in a forward direction and a reverse direction opposite to the forward direction;
a component requiring lubrication;
a lubricant tank located remote from the component; and
a system for supplying lubricant to a component of a gas turbine engine, the system comprising:
a first fluid circuit comprising a first pump drivably couplable to a fan shaft of the engine for pumping a lubricant from a lubricant tank to the component (Fig. 4, Part 57, Fig. 1, Part 26 is a shaft, Paragraph 64 teaches the function of Part 26, and Paragraph 77 teaches the relations between Part 57 and Part 26.  Fig. 4, Part 30 is a component and Part 53 is a lubricant tank), the first pump having a first port and a second port (Fig. 4), and the first fluid circuit being arranged to allow a flow of the lubricant from the lubricant tank to the component via the first pump and prevent a flow of the lubricant from the component to the lubricant tank (Fig. 4); and
a second fluid circuit comprising a second pump drivably couplable to the fan shaft for pumping the lubricant from the component to the lubricant tank (Fig. 4, Part 80, Fig. 1, Part 26 is a shaft and Part 23 is a fan, Paragraph 64 teaches the function of Part 26, and Paragraph 70 teaches the relations between Part 80 and Part 23), the second pump having a first port and a second port (Fig. 4), and the second fluid circuit being arranged to allow a flow of the lubricant from the component to the lubricant tank via the second pump and prevent a flow of the lubricant from the lubricant tank to the component (Fig. 4),
wherein the fan shaft is drivably coupled to the first pump and the second pump (Paragraph 77, Paragraph 78), wherein the first pump is operable to pump the lubricant from the lubricant tank to the component (Fig. 4), and wherein the second pump is operable to pump the lubricant from the component to the lubricant tank (Fig. 4).

Mason fails to explicitly disclose, but Valva teaches a gas turbine engine comprising:
wherein the first pump receives the lubricant from the lubricant tank through its first port and discharges the lubricant to the component through its second port when the fan shaft rotates in a forward direction, and wherein the first pump receives the lubricant from the lubricant tank through its second port and discharges the lubricant to the component through its first port when the fan shaft rotates in a reverse direction opposite to the forward direction; and
wherein the second pump receives the lubricant from the component through its first port and discharges the lubricant to the lubricant tank through its second port when the fan shaft rotates in the forward direction, and wherein the second pump receives the lubricant from the component through its second port and discharges the lubricant to the lubricant tank through its first port when the fan shaft rotates in the reverse direction [Valva teaches a lubricating system of a turbine engine comprises a pump with a first port and a second port (Valva, Fig. 4, Part 202, Part 204, Part 206).  Valva further teaches a mechanism to allow the lubricant to be delivered to a gear system when the shaft is rotated in one direction and in a second direction which is opposite to the first direction (Valva, Fig. 4, Fig. 6, Paragraph 28, Paragraph 29) to protect the component from damage (Valva, Paragraphs 3-10).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mason to incorporate the teachings of Valva to add a mechanism on the pump to allow the lubricant to be delivered to a gear system in certain conditions in order to protect the component from damage (Valva, Paragraphs 3-10).

Regarding to Claim 15, Mason in view of Valva teaches the modified gas turbine engine, further comprising a gearbox drivably coupled to the fan shaft (Mason, Paragraphs 77, 78), wherein the component requiring lubrication is a journal bearing of the gearbox (Mason, Fig. 4, Part 30).

Regarding to Claim 16, Mason teaches an aircraft comprising a gas turbine engine, the gas turbine engine comprising:
a fan shaft (Fig. 1, Part 26, Part 23);
a component requiring lubrication (Fig. 4, Part 30);
a lubricant tank located remote from the component (Fig. 4, Part 53); and
a system for supplying lubricant to a component of a gas turbine engine (Fig. 4), the system comprising:
a first fluid circuit comprising a first pump drivably couplable to a fan shaft of the engine for pumping a lubricant from a lubricant tank to the component (Fig. 4, Part 57, Fig. 1, Part 26 is a shaft, Paragraph 64 teaches the function of Part 26, and Paragraph 77 teaches the relations between Part 57 and Part 26.  Fig. 4, Part 30 is a component and Part 53 is a lubricant tank), the first pump having a first port and a second port (Fig. 4), and the first fluid circuit being arranged to allow a flow of the lubricant from the lubricant tank to the component via the first pump and prevent a flow of the lubricant from the component to the lubricant tank (Fig. 4); and
a second fluid circuit comprising a second pump drivably couplable to the fan shaft for pumping the lubricant from the component to the lubricant tank (Fig. 4, Part 80, Fig. 1, Part 26 is a shaft and Part 23 is a fan, Paragraph 64 teaches the function of Part 26, and Paragraph 70 teaches the relations between Part 80 and Part 23), the second pump having a first port and a second port (Fig. 4), and the second fluid circuit being arranged to allow a flow of the lubricant from the component to the lubricant tank via the second pump and prevent a flow of the lubricant from the lubricant tank to the component (Fig. 4),
wherein the fan shaft is drivably coupled to the first pump and the second pump (Paragraph 77, Paragraph 78), wherein the first pump is operable to pump the lubricant from the lubricant tank to the component (Fig. 4), and wherein the second pump is operable to pump the lubricant from the component to the lubricant tank (Fig. 4).

Mason fails to explicitly disclose, but Valva teaches an aircraft comprising:
a fan shaft rotatable in a forward direction and a reverse direction opposite to the forward direction;
wherein the first pump receives the lubricant from the lubricant tank through its first port and discharges the lubricant to the component through its second port when the fan shaft rotates in a forward direction, and wherein the first pump receives the lubricant from the lubricant tank through its second port and discharges the lubricant to the component through its first port when the fan shaft rotates in a reverse direction opposite to the forward direction; and
wherein the second pump receives the lubricant from the component through its first port and discharges the lubricant to the lubricant tank through its second port when the fan shaft rotates in the forward direction, and wherein the second pump receives the lubricant from the component through its second port and discharges the lubricant to the lubricant tank through its first port when the fan shaft rotates in the reverse direction [Mason silent about the rotating direction of the fan shaft, but Valva teaches a turbine system comprises a fan shaft, and it is known that the fan shaft can rotate in forward and reverse direction (Valva, Paragraph 22, Paragraph 6).  Valva teaches a lubricating system of a turbine engine comprises a pump with a first port and a second port (Valva, Fig. 4, Part 202, Part 204, Part 206).  Valva further teaches a mechanism to allow the lubricant to be delivered to a gear system when the fan shaft is rotated in one direction and in a second direction which is opposite to the first direction (Valva, Fig. 4, Fig. 6, Paragraph 28, Paragraph 29) to protect the component from damage (Valva, Paragraphs 3-10).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mason to incorporate the teachings of Valva to add a mechanism on the pump to allow the lubricant to be delivered to a gear system in certain conditions in order to protect the component from damage (Valva, Paragraphs 3-10).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US2019/0316522 A1) and Valva (US2016/0146048 A1) as applied to Claim 2 above, and further in view of Harding (US5918628 A).

Regarding to Claim 3, Mason and Valva fail to explicitly disclose, but Harding teaches a system, wherein at least one of the first non-return valve, the second non-return valve, the third non-return valve and the fourth non-return valve of the first fluid circuit prevents all fluid flow below a predetermined pressure [Harding teaches a valve mechanism would prevent to open if fluid pressure drop below to a certain threshold to prevent leakage and increase the engine efficiency (Harding, Col. 14-35, Col. 4, Lines 5-13).  Since Mason in view of Valva teaches non-return valve, when applying the teachings of Harding, it would be obvious to one of ordinary skill in the art to use a certain kind of valve to control the fluid pressure to prevent leakage and increase the engine efficiency (Harding, Col. 14-35, Col. 4, Lines 5-13).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mason and Valva to incorporate the teachings of Harding to use a certain valve to control the fluid pressure in order to prevent leakage and increase the engine efficiency (Harding, Col. 14-35, Col. 4, Lines 5-13).

Regarding to Claim 4, Mason in view of Valva and Harding teaches the modified system, wherein each of the first non-return valve, the second non-return valve, the third non-return valve and the fourth non-return valve of the first fluid circuit prevents all fluid flow below a predetermined pressure (Please see the rejection of Claim 3, and apply the teachings of Harding to all four valves).

Regarding to Claim 5, Mason in view of Valva and Harding teaches the modified system, wherein the predetermined pressure is less than or equal to certain psi (Mason, Valve and Harding are silent about the certain range of the predetermined pressure.  However, after reviewing the specification, the examiner considered the limitations are mere optimum or workable ranges by routine experimentation and one with ordinary skill in the art would not considered the limitations are patentable (MPEP 2144.05(II)(A)).  Since Harding teaches a valve control the fluid in certain pressure with certain purpose (Harding, Col. 14-35, Col. 4, Lines 5-13), the examiner considered one with ordinary skill in the art would be able to apply the teachings of Harding and find a desired predetermined pressure for the fluid and the valve in order to prevent leakage and increase the engine efficiency (Harding, Col. 14-35, Col. 4, Lines 5-13)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mason (US2019/0316522 A1) and Valva (US2016/0146048 A1) as applied to Claim 1 above, and further in view of Tomescu (US2021/0131321 A1).

Regarding to Claim 6, Mason and Valva fail to explicitly disclose, but Tomescu teaches system, wherein the first fluid circuit further comprises a pressure release valve disposed in fluid communication between the first pump and the lubricant tank, and wherein the pressure release valve allows a unidirectional flow from the first pump to the lubricant tank when a fluid pressure in the first circuit exceeds a predetermined value [Tomescu teaches a lubrication system comprise a pressure relief valve (Tomescu, Fig. 2, Part 46) in certain location to open when predetermined pressure threshold is reached to prevent any undesirable pressure buildup in the system (Tomescu, Paragraph 41).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mason and Valva to incorporate the teachings of Tomescu to add a pressure relief valve in certain location of the system in order to prevent any undesirable pressure buildup in the system (Tomescu, Paragraph 41).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mason (US2019/0316522 A1) and Valva (US2016/0146048 A1) as applied to Claim 1 above, and further in view of Sheridan (US2016/0032772 A1).

Regarding to Claim 7, Mason and Valva fail to explicitly disclose, but Sheridan teaches a system, wherein the first fluid circuit further comprises a flow restrictor disposed in fluid communication between the first pump and the component to restrict a flow rate of lubricant from the lubricant tank to the component to a predetermined value [Sheridan teaches a system comprises a pump and a component (Sheridan, Fig. 2, Part 66, Part 71) and a restrictor is disposed between the pump and the component (Sheridan, Fig. 3, Part 106) to control the flow rate of the flow (Sheridan, Paragraph 45).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mason and Valva to incorporate the teachings of Sheridan to add a restrictor between the pump and the component in order to control the flow rate of the lubricant (Sheridan, Paragraph 45).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US2019/0316522 A1) and Valva (US2016/0146048 A1) as applied to Claim 8 above, and further in view of Harding (US5918628 A).

Regarding to Claim 9, Mason and Valva fail to explicitly disclose, but Harding teaches a system, wherein at least one of the first non-return valve, the second non-return valve, the third non-return valve and the fourth non-return valve of the first fluid circuit prevents all fluid flow below a predetermined pressure [Harding teaches a valve mechanism would prevent to open if fluid pressure drop below to a certain threshold to prevent leakage and increase the engine efficiency (Harding, Col. 14-35, Col. 4, Lines 5-13).  Since Mason in view of Valva teaches non-return valve, when applying the teachings of Harding, it would be obvious to one of ordinary skill in the art to use a certain kind of valve to control the fluid pressure to prevent leakage and increase the engine efficiency (Harding, Col. 14-35, Col. 4, Lines 5-13).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mason and Valva to incorporate the teachings of Harding to use a certain valve to control the fluid pressure in order to prevent leakage and increase the engine efficiency (Harding, Col. 14-35, Col. 4, Lines 5-13).

Regarding to Claim 10, Mason in view of Valva and Harding teaches the modified system, wherein each of the first non-return valve, the second non-return valve, the third non-return valve and the fourth non-return valve of the first fluid circuit prevents all fluid flow below a predetermined pressure (Please see the rejection of Claim 3, and apply the teachings of Harding to all four valves).

Regarding to Claim 11, Mason in view of Valva and Harding teaches the modified system, wherein the predetermined pressure is less than or equal to certain psi (Mason, Valve and Harding are silent about the certain range of the predetermined pressure.  However, after reviewing the specification, the examiner considered the limitations are mere optimum or workable ranges by routine experimentation and one with ordinary skill in the art would not considered the limitations are patentable (MPEP 2144.05(II)(A)).  Since Harding teaches a valve control the fluid in certain pressure with certain purpose (Harding, Col. 14-35, Col. 4, Lines 5-13), the examiner considered one with ordinary skill in the art would be able to apply the teachings of Harding and find a desired predetermined pressure for the fluid and the valve in order to prevent leakage and increase the engine efficiency (Harding, Col. 14-35, Col. 4, Lines 5-13)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747